 

  

AO 245B (Rev, 05/15/2018) Juclgment in a Crirninal Petty Case (Mudified)

-;'T zi il i":;: gail Page 1 ofl

 

UNITED STATES DISTRICT COURT UCT ta 2913
soUTHERN DIsTRrCT or cALrFoRNlA

    

 

 

 

Ct. E'-' rZ-' i, 'i.c' “,'i
_ S(.`.¢U'i v k
United States of Amenca JUDGMENTEI Nri CRil\/IT I§FC{: § ";E: ii-Y/
V‘ (For Offenses Commnred On or Atter Nover`nt)er 1,195!) D
Eduardo Nicanor_Garcia Case Number: 3:l 8-mj-22180-RBB

Benjarnin B. Kington
Defendam ’.s Ar:orney

 

REGISTRATION N(). 79989298

THE DEFENDANT:
pleaded guilty to count(s) l of Complaint

 

|:| Was found guilty to count(s)
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):

 

Title & Section Nature of Offense Count Number§s!
8:1325 ILLEGAL ENTRY (Misdemeanor) l

|:| The defendant has been found not guilty on count(s)

 

 

|:| Count(s) dismissed on the motion of the United States.
IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of:

elX'r"t Da~is

E| Assessment: $l() WAIVED § Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

m Court recommends defendant be deported/removed With relative, charged in case _m

IT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendants economic circumstances

Thursday, October 18, 2018
Date of Imposition of Sentence

w

HONORABLE RUBEN B. BROOKS
UNITED STATES MAGISTRATE IUDGE

 

3;18-mj_22180-ch

